                                         Case 2:18-bk-20151-ER        Doc 555 Filed 10/17/18 Entered 10/17/18 16:00:32             Desc
                                                                        Main Document    Page 1 of 1


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   JOHN A. MOE, II (Bar No. 066893)
                                              john.moe@dentons.com
                                          3   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5   Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                              Proposed Attorneys for the Chapter 11 Debtors and
                                          7   Debtors In Possession

                                          8                             UNITED STATES BANKRUPTCY COURT
                                          9               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         10   In re                                                  Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   VERITY HEALTH SYSTEM OF CALIFORNIA,                    Jointly Administered With:
                                              INC., et al.,                                          Case No. 2:18-bk-20162-ER
         DENTONS US LLP




                                         12                                                          Case No. 2:18-bk-20163-ER
            (213) 623-9300




                                                                Debtor and Debtor In Possession.     Case No. 2:18-bk-20164-ER
                                         13                                                          Case No. 2:18-bk-20165-ER
                                                                                                     Case No. 2:18-bk-20167-ER
                                         14   ☒ Affects All Debtors                                  Case No. 2:18-bk-20168-ER
                                                                                                     Case No. 2:18-bk-20169-ER
                                         15   ☐ Affects Verity Health System of California, Inc.     Case No. 2:18-bk-20171-ER
                                              ☐ Affects O’Connor Hospital                            Case No. 2:18-bk-20172-ER
                                         16   ☐ Affects Saint Louise Regional Hospital               Case No. 2:18-bk-20173-ER
                                              ☐ Affects St. Francis Medical Center                   Case No. 2:18-bk-20175-ER
                                         17   ☐ Affects St. Vincent Medical Center                   Case No. 2:18-bk-20176-ER
                                              ☐ Affects Seton Medical Center                         Case No. 2:18-bk-20178-ER
                                         18   ☐ Affects O’Connor Hospital Foundation                 Case No. 2:18-bk-20179-ER
                                              ☐ Affects Saint Louise Regional Hospital Foundation    Case No. 2:18-bk-20180-ER
                                         19   ☐ Affects St. Francis Medical Center of Lynwood        Case No. 2:18-bk-20181-ER
                                                Foundation
                                         20   ☐ Affects St. Vincent Foundation                       Chapter 11 Cases
                                              ☐ Affects St. Vincent Dialysis Center, Inc.
                                         21   ☐ Affects Seton Medical Center Foundation              Hon. Judge Ernest M. Robles
                                              ☐ Affects Verity Business Services
                                         22   ☐ Affects Verity Medical Foundation                    DEBTORS’ REPLY TO RESPONSE
                                              ☐ Affects Verity Holdings, LLC                         OF CALIFORNIA ATTORNEY
                                         23   ☐ Affects De Paul Ventures, LLC                        GENERAL TO DEBTORS’ BID
                                              ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    PROCEDURES MOTION
                                         24                                                          Hearing:
                                                                                                     Date:          October 24, 2018
                                         25                     Debtors and Debtors In Possession.   Time:          10:00 a.m.
                                                                                                     Ctrm:          Courtroom 1568
                                         26                                                                         255 East Temple Street
                                                                                                                    Los Angeles, CA 90012
                                         27

                                         28


                                                                                             -1-
                                              109353776\V-2
